UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             -against-
                                                               ORDER
MARK PANDY,
                                                          21 Cr. 341 (PGG)
                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The status conference for Defendant Mark Pandy, currently scheduled for July 8,

2021, is adjourned to July 13, 2021 at 12:00 p.m. The conference will proceed by telephone.1

Dated: New York, New York
       June 29, 2021




1
  The parties are directed to dial 888-363-4749 to participate, and to enter the access code
6212642. The press and public may obtain access to the telephone conference by dialing the
same number and using the same access code.
